Harvey, J.
(dissenting): I quite agree with the court in the high standard that should be maintained by a public officer in respect to moneys which come into his hands by virtue of his office, but I think that should not be made the basis for an order of ouster from office in this case. The ouster statute was designed to authorize the removal from office for patent and willful derelictions of official duty or criminal conduct involving moral turpitude. The refinement of reasoning set out in the opinion of the court, though in the main it accords with my judgment as an abstract proposition, shows how far short it is of coming within the purposes of the ouster statute. I would much prefer to base an order of ouster upon his failure to make his reports and turn over money when that should have been done — the question discussed but not decided in the opinion.